DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending as amended on 8/22/2019.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 14-18, and species wherein the resin “P” is polyamic acid ester formed from alicyclic diamine of formula (4) and aromatic dianhydride of formula (6) in the reply filed on 7/19/2022 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al (TW I522393 B).
As to claim 14, TW I522393 B published on 2/21/2016. A copy of the original original document is included with this action. However, as a machine translation of ‘393 was not available, a machine translation of a family member published on 8/16/2016, TW 201629121 (copy included with this action), has been relied on to make the rejection below.
Fang exemplifies (Example 1) a polyamic acid solution formed from 4,4’-diaminodicyclohexylmethane (an alicyclic diamine providing two alicyclic rings and which has a structure according to instant formula (4) wherein m is 1 and R1 and R2 are hydrogen) and 3,3’,4,4’-biphenyltetracarboyxlic dianhydride (an aromatic dianhydride having a structure wherein two benzene rings are bonded via single bond, according to instant formula (6)). Fang exemplifies subjecting the polyamic acid to imidization to form a film. The imidized film disclosed by Fang corresponds to a cured film of a cured product of a resin P (wherein P is a polyamic acid) according to claim 1.
[Note about the elected species of “P,” polyamic acid ester: 
Claim 14 is not limited to any particular resin P, and therefore Fang anticipates claim 14 despite the fact that Fang discloses a cured film of polyamic acid, rather than a cured film of polyamic acid ester (the elected species). Furthermore, once cured, a polyamic acid ester can have the same structure as a polyamic acid: a polyimide. Therefore, if claim 14 becomes limited to a cured film comprising cured polyamic acid ester, a product-by-process analysis may be applied to establish that Fang’s exemplified polyimide film is still considered anticipatory.]
As to claim 15, Fang discloses that the invention relates to an insulating film of the polymer and copper foil substrate (technical field). The insulating film is disposed on the copper foil (p 2, lower half). As evidenced by the Background Art section on p 1, the insulating film and copper foil are an electronic component as presently recited. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al (US 2009/0277666).
Yamauchi discloses an insulated wire which is covered with an insulating coating film made from a varnish through curing (abstract). The coating is made from a composition including a polyamide acid [0012], and a cured product is obtained by baking to thermally imidize. The polyamide acid can be produced from dianhydride and diamine [0020]. Yamauchi names several examples of suitable dianhydrides, including 3,3’,4,4’-biphenyltetracarboxylic acid (BPDA) [0021] and further names several examples of suitable diamines, including 4,4’-methylene bis(cyclohexylamine) (DCHM) [0022]. 
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide acid from dianhydride and diamine, as disclosed by Yamauchi, by selecting any appropriate dianhydride and any appropriate diamine from the lists of examples named by Yamauchi, including from BPDA as the dianhydride and DCHM as the diamine. 
A metal wire covered with a cured insulating coating film formed from curing a composition comprising a polyamic acid formed from BPDA and DCHM, as suggested by Yamauchi, corresponds to a metal wire comprising a cured film as presently recited. A polyamide acid formed from BPDA and DCHM corresponds to instant P, wherein DCHM is an alicyclic diamine (providing two alicyclic rings and which has a structure according to instant formula (4) wherein m is 1 and R1 and R2 are hydrogen) and BPDA is an aromatic dianhydride (providing a structure wherein two benzene rings are bonded via single bond, according to instant formula (6)).

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al (JP H0917634; included machine translation cited herein) in view of Fang et al (TW I522393 B).
Okuyama discloses a multilayer inductor comprising coil conductors and an insulating film having a low dielectric constant (p 1, purpose). As shown in figure 13, the inductor comprises a coil structure (including coil conductors 22 and 24) and includes three repeatedly arranged layers of insulating film (28, 29, 30). Therefore, Okuyama discloses an electronic component (an inductor) as recited in claim 16 having a coil structure including three repeatedly arranged layers of polyimide as interlayer insulating film, and further according to claims 17 and 18 wherein the coil conductor (corresponding to a metal wire as presently recited) is within polyimide films, and the inductor (corresponding to an electronic component) comprises the coil conductor and polyimide films (i.e., comprises a coil structure as presently recited). 
Okuyama differs from claims 16-18 because Okuyama fails to disclose any particular structure of the polyimide resin to be used as the insulating film. Therefore, the person having ordinary skill in the art would have been motivated to seek a suitable polyimide film having the low dielectric constant required by Okuyama.
Fang discloses an insulating film including a polymer having a low dielectric constant (p 1, technical field). The polyimide has a structure according to: 

    PNG
    media_image1.png
    109
    280
    media_image1.png
    Greyscale
([0004] of original document), wherein Ar is derived from an aromatic dianhydride, and A is derived from a diamine containing a cyclohexane group (p 2, upper half). Fang exemplifies (Example 1) a polyimide formed from 4,4’-diaminodicyclohexylmethane (an alicyclic diamine providing two alicyclic rings and which has a structure according to instant formula (4) wherein m is 1 and R1 and R2 are hydrogen) and 3,3’,4,4’-biphenyltetracarboxylic dianhydride (an aromatic dianhydride having a structure wherein two benzene rings are bonded via single bond, according to instant formula (6)). Fang teaches that the aromatic dianhydride imparts high thermal stability to the polymer and is inexpensive (p 3, middle), while the cyclohexane group-containing diamine permits adjusting of dielectric constant and dielectric loss (p 3, bottom). 
When preparing a multilayer inductor comprising layers of insulating polyimide film of low dielectric constant, as disclosed by Okuyama, the person having ordinary skill in the art would have been motivated to select any appropriate insulating polyimide having a low dielectric constant in order to reduce stray capacitance between the coil conductors [0019]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Okuyama’s multilayer inductor utilizing Fang’s polyimide prepared from 4,4’-diaminodicyclohexylmethane and 3,3’,4,4’-biphenyltetracarboxylic dianhydride as the polyimide insulating films in order to provide insulating layers having a low dielectric constant and high thermal stability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766